IN U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF TENNESSEE
AT KNOXVILLE

BRANDI Q. SEXTON, .
Plaintiff, , Case No.
VS. : Jury Demanded
HERSCHEND FAMILY ENTERTAINMENT  *
CORPORATION d/b/a DOLLYWOOD, .
Defendant. *
COMPLAINT

Comes the Plaintiff, Brandi Q. Sexton, and for her complaint against the
Defendant, Herschend Family Entertainment Corporation d/b/a Dollywood, alleges as
follows:

1. This is a diversity-based negligence action for money damages against
the Defendant, Herschend Family Entertainment Corporation d/b/a Dollywood for injuries
received by the Plaintiff on July 11, 2020. Plaintiff sustained multiple injuries, including a
brain concussion. Plaintiff was a business invitee of the Defendant and sustained
personal injuries at the Defendant’s facility known as Dollywood as a direct and proximate
result of the negligence of the Defendant, it’s agents and/or employees, on July 11, 2020.

2. The Plaintiff, Brandi Q. Sexton, is a citizen and resident of the
Commonwealth of Virginia residing at 219 Floyd Avenue, Richlands, Virginia 24641.

3. The Defendant, Herschend Family Entertainment Corporation, is doing
business in Sevier County, Tennessee, as Dollywood, and is involved in the operation

and management of Dollywood, a themed entertainment company. The Defendant,

Case 3:21-cv-00249-KAC-HBG Document1 Filed 07/09/21 Page iof3 PagelD#: 1
Herschend Family Entertainment Corporation, has designated as its agent for service of
process, Evan Schukman, 2700 Dollywood Parks Bivd., Pigeon Forge, Tennessee
37863-4102.

4. On the 11 day of July, 2020, the Plaintiff, Brandi Q. Sexton, was
standing in an area near the Wilderness Pass at the Do!lywood theme park when a heavy
chain decoration fel! from its overhead mount, striking the Plaintiff and two (2) additional
patrons of the theme park. The Plaintiff sustained a severe laceration on her head, a
brain concussion, an injury to her arm, and other bodily injuries. The Plaintiff was
transferred by ambulance to a hospital where she was treated.

5. The Plaintiff has incurred injuries that are permanent and that have
resulted in permanent pain and discomfort, loss of enjoyment of life, and loss of earning
capacity. Plaintiff has incurred medical expenses and will incur medical expenses in the
future.

6. The Defendant, through its agents and/or employees, was guilty of
negligence in failing to properly secure the decorative chain that was mounted overhead
in the Wilderness Pass area of the theme park.

7. This Court has jurisdiction of the subject of this Complaint pursuant to
28 USCA § 1332.

8. Venue lies in this district pursuant to 28 USCA § 1391.

9. Plaintiff, Brandi Q@. Sexton, by and through counsel, requests the
foliowing relief:

A. Judgment against the Defendant in the amount of $750,000.00;

B. Discretionary costs; and

Case 3:21-cv-00249-KAC-HBG Document1 Filed 07/09/21 Page 2of3 PagelD#: 2
C. A jury trial.

Respectfully submitted,

BRANDI Q. SEXTON

BY:__s/Olen G. Haynes, Sr.
Olen G. Haynes, Sr. (BPR 587)
Attorney for Plaintiff
The Haynes Firm
P.O. Box 1879
Johnson City, TN 37605
423-928-0165
ogh@hayneslawyers.com

BY:__ s/William A. Law
William A. Law (BPR 10254)
Attorney for Plaintiff
P.O. Box 946
Kingsport, TN 37662
423-246-6444
andylawatty@yahoo.com

Case 3:21-cv-00249-KAC-HBG Document1 Filed 07/09/21 Page 3o0f3 PagelD#: 3
